Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and among

WEYERHAEUSER REAL ESTATE COMPANY

and

Citigroup Global Markets Inc. and

Deutsche Bank Securities Inc.

As Representatives of the Initial Purchasers

Named in Schedule I to the Purchase Agreement

Dated as of June 13, 2014



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 13, 2014, by and among Weyerhaeuser Real Estate Company, a Washington
corporation (“WRECO”), and Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc. as representatives (the “Representatives”) of the several
initial purchasers set forth on Schedule I to the Purchase Agreement (as defined
below) (collectively, the “Initial Purchasers”), who have severally agreed to
purchase WRECO’s 5.875% Senior Notes due 2024 (the “Initial Notes”) pursuant to
the Purchase Agreement. On the Merger Date (as defined in the Purchase
Agreement), (A) TRI Pointe Homes, Inc., a Delaware corporation (“TPH”), will
(i) become the issuer of the Initial Notes pursuant to a supplemental indenture
to the Indenture, and (ii) execute and deliver a joinder agreement substantially
in the form attached as Exhibit A hereto (the “Joinder Agreement”) and shall
thereby become a party to this Agreement and (B) WRECO will become a Guarantor
of the Initial Notes pursuant to a supplemental indenture to the Indenture. On
the Merger Date or thereafter, the Initial Notes will be fully and
unconditionally guaranteed on a senior basis by the TRI Pointe Guarantors and
the WRECO Guarantors (each as defined in the Purchase Agreement), who will
execute and deliver a Joinder Agreement and shall thereby become parties to this
Agreement. The Initial Notes and the Guarantees (as defined below) thereof are
herein collectively referred to as the “Initial Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated June 4, 2014
(the “Purchase Agreement”), among WRECO, TPH and the Representatives (i) for the
benefit of the Initial Purchasers and (ii) for the benefit of the holders from
time to time of the Initial Securities, including the Initial Purchasers. In
order to induce the several Initial Purchasers to purchase the Initial
Securities, the Issuer has agreed to provide the registration rights set forth
in this Agreement. The execution and delivery of this Agreement is a condition
to the obligations of the Initial Purchasers set forth in Section 8(II)(c) and
8(I)(g) of the Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Guarantor: Any affiliate of WRECO or TPH that issues a Guarantee
under the Indenture after the date of this Agreement.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The closing date of the Transactions (as defined in the Purchase
Agreement).

Commission: The Securities and Exchange Commission.



--------------------------------------------------------------------------------

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the effectiveness under
the Securities Act of the Exchange Offer Registration Statement relating to the
Exchange Securities to be issued in the Exchange Offer, (ii) the maintenance of
such Registration Statement continuously effective and the keeping of the
Exchange Offer open for a period not less than the minimum period required
pursuant to Section 3(b) hereof, and (iii) the delivery by the Issuer to the
Registrar under the Indenture of Exchange Securities in the same aggregate
principal amount as the aggregate principal amount of Initial Securities that
were tendered by Holders thereof pursuant to the Exchange Offer.

Effectiveness Target Date: As defined in Section 5 hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Offer: The registration by the Issuer under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Issuer offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The 5.875% Senior Notes due 2024, of the same series under
the Indenture as the Initial Securities and the Guarantees attached thereto, to
be issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.

FINRA: The Financial Industry Regulatory Authority, Inc.

Guarantees: The guarantees of the Initial Securities and the guarantees of the
Exchange Securities, as applicable, by the Guarantors under the Indenture.

Guarantors: Each Additional Guarantor that enters into a Joinder Agreement
pursuant to Section 12(c) and on the Closing Date, WRECO.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The Indenture, dated as of June 13, 2014, by and among WRECO and U.S.
Bank National Association, as trustee (the “Trustee”), pursuant to which the
Securities are to be issued, as such Indenture is amended or supplemented from
time to time in accordance with the terms thereof.

Initial Purchasers: As defined in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by WRECO of the Initial Securities to
the Initial Purchasers pursuant to the Purchase Agreement.

Initial Securities: As defined in the preamble hereto.

Interest Payment Date: As defined in the Indenture and the Securities.

Issuer: means, initially, WRECO and after a Joinder Agreement is executed and
delivered by TPH whereby TPH becomes the Issuer hereunder, TPH.

Joinder Agreement: As defined in the preamble hereto.

Person: An individual, partnership, corporation, limited liability company,
trust or unincorporated organization, or a government or agency or political
subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of TPH relating to (a) an
offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities: means Initial Securities or Exchange Securities, as applicable.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

TPH: TRI Pointe Homes, Inc., a Delaware corporation.

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of under a Shelf
Registration Statement and (c) the date on which such Initial Security is
distributed to the public by a Broker-Dealer pursuant to the “Plan of
Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein).

 

-3-



--------------------------------------------------------------------------------

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Underwritten Offering: A registration in which securities of the Issuer are sold
to an underwriter for reoffering to the public.

WRECO: Weyerhaeuser Real Estate Company, a Washington corporation.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), each of the Issuer and the Guarantors shall, after the
Closing Date, (i) use its commercially reasonable efforts to cause to be filed
with the Commission as soon as practicable after the Closing Date a Registration
Statement under the Securities Act relating to the Exchange Securities and the
Exchange Offer, (ii) use its commercially reasonable efforts to cause such
Registration Statement to become effective at the earliest possible time, but in
no event later than 360 days after the Closing Date (or if such 360th day is not
a Business Day, the next succeeding Business Day), (iii) in connection with the
foregoing, use its commercially reasonable efforts to file (A) all pre-effective
amendments to such Registration Statement as may be necessary in order to cause
such Registration Statement to become effective, (B) if applicable, a
post-effective amendment to such Registration Statement pursuant to Rule 430A
under the Securities Act and (C) cause all necessary filings in connection with
the registration and qualification of the Exchange Securities to be made under
the state securities or blue sky laws of such jurisdictions as are necessary to
permit Consummation of the Exchange Offer, and (iv) upon the effectiveness of
such Registration Statement, use its commercially reasonable efforts to commence
the Exchange Offer. The Exchange Offer shall be on the appropriate form
permitting registration of the Exchange Securities to be offered in exchange for
the Transfer Restricted Securities and to permit resales of Initial Securities
held by Broker-Dealers as contemplated by Section 3(c) hereof.

(b) The Issuer and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 business days after
the date notice of the Exchange Offer is mailed, sent or given to the

 

-4-



--------------------------------------------------------------------------------

Holders. The Issuer shall cause the Exchange Offer to comply with all applicable
federal and state securities laws. No securities other than the Exchange
Securities shall be included in the Exchange Offer Registration Statement. The
Issuer shall use commercially reasonable efforts to cause the Exchange Offer to
be Consummated on the earliest practicable date after the Exchange Offer
Registration Statement has become effective, but in no event later than 360 days
after the Closing Date (or if such 360th day is not a Business Day, the next
succeeding Business Day).

(c) The Issuer shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Issuer), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement. Such “Plan of
Distribution” section shall also contain all other information with respect to
such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Initial Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.

If requested by a Holder that is a Broker-Dealer, each of the Issuer and the
Guarantors shall use commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Initial Securities acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 120 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities.

The Issuer shall use commercially reasonable efforts to provide a quantity of
copies of the latest version of such Prospectus to Broker-Dealers promptly upon
request at any time during such 120-day period (or shorter period as provided in
the foregoing sentence) sufficient to facilitate such resales.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) applicable law or interpretations of the staff of
the Commission do not permit the Issuer and the Guarantors to effect the
Exchange Offer, (ii) for any other reason, the Exchange Offer is not consummated
within 360 days of the Closing Date,

 

-5-



--------------------------------------------------------------------------------

unless the Initial Notes are earlier redeemed, (iii) any Holder of Transfer
Restricted Securities is prohibited by law or Commission policy from
participating in the Exchange Offer or in the case of any such Holder who
participates in the Exchange Offer, does not receive Exchange Securities that
may be sold without restrictions on transfer pursuant to the Securities Act
(other than restrictions resulting solely by reason of the status of such Holder
as an affiliate of the Issuer or any Guarantor) or without delivering a
prospectus (and the Prospectus contained in the Registration Statement is not
appropriate or available for such resales by such Holder) or (iv) the placement
agents so request with respect to Initial Securities that have, or that are
reasonably likely to be determined to have, the status of unsold allotments in
the original distribution of such Initial Securities or (v) any Holder Transfer
Restricted Securities that is a Broker-Dealer holds notes acquired directly from
the Issuer or one of its affiliates, then, upon such Holder’s request, the
Issuer and the Guarantors shall

(x) use their commercially reasonable efforts to cause to be filed a shelf
registration statement pursuant to Rule 415 under the Securities Act, which may
be an amendment to the Exchange Offer Registration Statement (in either event,
the “Shelf Registration Statement”) as soon as practicable, but in any event
prior to the 360th day after the Closing Date (or if such 360th day is not a
Business Day, the next succeeding Business Day) (such earliest date being the
“Shelf Filing Deadline”), which Shelf Registration Statement shall provide for
resales of all Transfer Restricted Securities the Holders of which shall have
provided the information required pursuant to Section 4(b) hereof; and

(y) use commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 45th day
after the Shelf Filing Deadline (or if such 45th day is not a Business Day, the
next succeeding Business Day).

Each of the Issuer and the Guarantors shall use commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective, supplemented
and amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Initial
Securities by the Holders of Transfer Restricted Securities entitled to the
benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least 18 months following the Closing Date or such date on which all the Initial
Securities covered by such Shelf Registration Statement have been sold pursuant
to such Shelf Registration Statement).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuer
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Issuer may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Issuer all information required to be
disclosed in order to make the information previously furnished to the Issuer by
such Holder not materially misleading.

 

-6-



--------------------------------------------------------------------------------

SECTION 5. Additional Interest. If (i) any of the Registration Statements
required by this Agreement is not filed with the Commission on or prior to the
date specified for such filing in this Agreement, (ii) any of such Registration
Statements has not been declared effective by the Commission on or prior to the
date specified for such effectiveness in this Agreement (the “Effectiveness
Target Date”), (iii) the Exchange Offer has not been Consummated within 360 days
after the Closing Date (or if such 360th day is not a Business Day, the next
succeeding Business Day) or (iv) any Registration Statement required by this
Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose without being amended
immediately by a post-effective amendment thereto that cures such failure and
that is itself immediately declared effective (each such event referred to in
clauses (i) through (iv), a “Registration Default”), the Issuer hereby agrees
that the interest rate borne by the Transfer Restricted Securities shall, from
and including the date on which such Registration Default shall occur to, but
excluding, the date on which all Registration Defaults shall have been cured, be
increased by 0.25% per annum during the 90-day period immediately following the
occurrence of any Registration Default and shall increase by 0.25% per annum at
the end of each subsequent 90-day period, but in no event shall such increases
exceed in the aggregate 1.00% per annum (such additional interest, “Additional
Interest”). Following the cure of all Registration Defaults relating to any
particular Transfer Restricted Securities, the interest rate borne by the
relevant Transfer Restricted Securities will be reduced to the original interest
rate borne by such Transfer Restricted Securities; provided, however, that, if
after any such reduction in interest rate, a different Registration Default
occurs, the interest rate borne by the relevant Transfer Restricted Securities
shall again be increased pursuant to the foregoing provisions. Notwithstanding
the foregoing, (i) the amount of additional interest pursuant to this Section 5
shall not increase because more than one Registration Default has occurred and
is pending and (ii) a holder of Initial Securities or Exchange Securities who is
not entitled to the benefit of the Shelf Registration Statement, including by
reason of failure to provide information required pursuant to Section 4(b)
hereof, shall not be entitled to additional interest pursuant to this Section 5
with respect to a Registration Default that pertains to the Shelf Registration
Statement.

All obligations of the Issuer and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

 

-7-



--------------------------------------------------------------------------------

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuer and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use commercially reasonable efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
shall comply with all of the following provisions:

(i) If in the reasonable opinion of counsel to the Issuer there is a question as
to whether the Exchange Offer is permitted by applicable law, each of the Issuer
and the Guarantors hereby agrees to seek a no-action letter or other favorable
decision from the Commission allowing the Issuer and the Guarantors to
Consummate an Exchange Offer for such Initial Securities. Each of the Issuer and
the Guarantors hereby agrees to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. Each of the Issuer
and the Guarantors hereby agrees, however, to (A) participate in telephonic
conferences with the Commission, (B) deliver to the Commission staff an analysis
prepared by counsel to the Issuer setting forth the legal bases, if any, upon
which such counsel has concluded that such an Exchange Offer should be permitted
and (C) diligently pursue a favorable resolution by the Commission staff of such
submission.

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Issuer, prior to the Consummation thereof, a
written representation to the Issuer (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) any Exchange Securities to be received by it will be acquired in
the ordinary course of its business, (B) at such time it has no arrangement or
understanding with any person to participate in the public distribution (within
the meaning of the Securities Act) of the Exchange Securities in violation of
the provisions of the Securities Act, (C) it is not an “affiliate” (as defined
in Rule 405 under the Securities Act) of the Issuer or any Guarantor, or if it
is such an affiliate, it will comply with the registration and prospectus
delivery requirements of the Securities Act to the extent applicable and (D) if
such Holder is a Broker-Dealer that will receive Exchange Securities for its own
account in exchange for notes acquired as a result of market-making or other
trading activities, it will deliver a prospectus in connection with any resale
of such Exchange Securities. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Issuer’s preparations for
the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Initial Securities acquired by such
Holder directly from the Issuer.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Issuer and the Guarantors shall comply with all the
provisions of Section 6(c)

 

-8-



--------------------------------------------------------------------------------

hereof and shall use commercially reasonable efforts to effect such registration
to permit the sale of the Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
pursuant thereto each of the Issuer and the Guarantors will as expeditiously as
possible prepare and file with the Commission a Registration Statement relating
to the registration on any appropriate form under the Securities Act, which form
shall be available for the sale of the Transfer Restricted Securities in
accordance with the intended method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Issuer and the Guarantors shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 hereof, as applicable); upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Issuer shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
best efforts to cause such amendment to be declared effective and such
Registration Statement and the related Prospectus to become usable for their
intended purpose(s) as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the

 

-9-



--------------------------------------------------------------------------------

Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading. If at any time the Commission
shall issue any stop order suspending the effectiveness of the Registration
Statement, or any state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, each of the Issuer and the Guarantors shall use its best efforts
to obtain the withdrawal or lifting of such order at the earliest possible time;

(iv) use commercially reasonable efforts to furnish without charge to each of
the Initial Purchasers, each selling Holder named in any Registration Statement,
and each of the underwriter(s), if any, before filing with the Commission,
copies of any Registration Statement or any Prospectus included therein or any
amendments or supplements to any such Registration Statement or Prospectus
(including all documents incorporated by reference after the initial filing of
such Registration Statement other than documents filed on Form 8-K), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Issuer will not file any such Registration Statement
or Prospectus or any amendment or supplement to any such Registration Statement
or Prospectus (including all such documents incorporated by reference) to which
an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period) on the grounds that such Registration Statement, amendment, Prospectus
or supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;

(v) [Reserved.];

(vi) make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such Registration Statement and any attorney or
accountant retained by such Initial Purchasers or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of
each of the Issuer and the Guarantors and cause the Issuer’s and the Guarantors’
officers, directors and employees to supply all information reasonably requested
by any such Holder, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness and to participate in meetings
with investors to the extent requested by the managing underwriter(s), if any;

 

-10-



--------------------------------------------------------------------------------

(vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Issuer is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(viii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the underwriter(s), if any;

(ix) use commercially reasonable efforts to furnish to each Initial Purchaser,
each selling Holder and each of the underwriter(s), if any, upon request,
without charge, one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto, including financial statements and
schedules, all documents incorporated by reference therein and all exhibits
(including exhibits incorporated therein by reference);

(x) use commercially reasonable efforts to deliver to each selling Holder and
each of the underwriter(s), if any, without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; each of the Issuer
and the Guarantors hereby consents to the use of the Prospectus and any
amendment or supplement thereto by each of the selling Holders and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;

 

-11-



--------------------------------------------------------------------------------

(xi) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith reasonably necessary in order to expedite or facilitate the
disposition of the Transfer Restricted Securities pursuant to any Registration
Statement contemplated by this Agreement, all to such extent as may be requested
by any Initial Purchaser or by any Holder of Transfer Restricted Securities or
underwriter in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement; and whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Offering, each of the Issuer and the Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the date
of the Consummation of the Exchange Offer or, if applicable, the effectiveness
of the Shelf Registration Statement:

(1) a certificate, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
signed by (y) the Chairman of the Board, the President or another officer or
officers of the Issuer and the Guarantors reasonably acceptable to the
Representatives and (z) a principal financial or accounting officer of each of
the Issuer and the Guarantors, confirming that, as of the date thereof, the
matters set forth in clause (i) and (ii) of Section 8(I)(c) of the Purchase
Agreement (assuming that each of the Guarantors is a “Merger Date Guarantor”)
and such other matters as such parties may reasonably agree:

(2) in the case of a Shelf Registration Statement, an opinion of counsel for the
Issuer and the Guarantors, dated the date of effectiveness of the Shelf
Registration Statement, covering such matters as such parties may reasonably
request, and in the event of an underwritten offering pursuant to such Shelf
Registration Statement, a letter of such counsel including a statement to the
effect that such counsel has participated in conferences with officers and other
representatives of the Issuer and the Guarantors, representatives of the
independent public accountants for the Issuer and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or that the Prospectus contained in such Registration Statement as of its date
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein not misleading. Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

 

-12-



--------------------------------------------------------------------------------

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Issuer’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(xi)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Issuer or any of the Guarantors pursuant to this
Section 6(c)(xi), if any.

If at any time the representations and warranties of the Issuer and the
Guarantors contained in a certificate delivered pursuant to
Section 6(c)(xi)(A)(1) hereof cease to be true and correct, the Issuer or the
Guarantors shall so advise the Initial Purchasers and the underwriter(s), if
any, and each selling Holder promptly and, if requested by such Persons, shall
confirm such advice in writing;

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the state securities or blue sky laws of such
jurisdictions as the selling Holders or underwriter(s), if any, may reasonably
request and do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that none of the Issuer or the Guarantors shall be required to register
or qualify as a foreign corporation where it is not then so qualified or to take
any action that would subject it to the service of process in suits or to
taxation, other than as to matters and transactions relating to the Registration
Statement, in any jurisdiction where it is not then so subject;

(xiii) shall issue, upon the request of any Holder of Initial Securities covered
by the Shelf Registration Statement, Exchange Securities having an aggregate
principal amount equal to the aggregate principal amount of Initial Securities
surrendered to the Issuer by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Exchange Securities, as the
case may be; provided, however, that in return, the Initial Securities held by
such Holder shall be surrendered to the Issuer for cancellation;

(xiv) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such

 

-13-



--------------------------------------------------------------------------------

Transfer Restricted Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request at least
two Business Days prior to any sale of Transfer Restricted Securities made by
such Holders or underwriter(s);

(xv) use commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;

(xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;

(xvii) use commercially reasonable efforts to cause a CUSIP number to be
provided for all Securities not later than the effective date of the
Registration Statement covering such Securities and provide the Trustee under
the Indenture with printed certificates for such Securities which are in a form
eligible for deposit with the Depository Trust Company or its nominee and take
all other action necessary to ensure that all such Securities are eligible for
deposit with the Depository Trust Company or its nominee;

(xviii) cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;

(xix) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make generally available to its security
holders, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 (which need not be audited) for the twelve-month period
(A) commencing at the end of any fiscal quarter in which Transfer Restricted
Securities are sold to underwriters in a firm commitment or best efforts
Underwritten Offering or (B) if not sold to underwriters in such an offering,
beginning with the first month of the Issuer’s first fiscal quarter commencing
after the effective date of the Registration Statement; and

(xx) cause the Indenture to be qualified under the Trust Indenture Act not later
than the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use

 

-14-



--------------------------------------------------------------------------------

its best efforts to cause the Trustee to execute, all documents that may be
required to effect such changes and all other forms and documents required to be
filed with the Commission to enable such Indenture to be so qualified in a
timely manner.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Issuer of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Issuer that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuer, each Holder will deliver to the Issuer (at the Issuer’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of such notice. In the event the Issuer shall
give any such notice, the time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 hereof, as applicable, shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and
including the date when each selling Holder covered by such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xvi) hereof or shall have received the
Advice; provided, however, that no such extension shall be taken into account in
determining whether Additional Interest is due pursuant to Section 5 hereof or
the amount of such Additional Interest, it being agreed that the Issuer’s option
to suspend use of a Registration Statement pursuant to this paragraph shall be
treated as a Registration Default for purposes of Section 5 hereof.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Issuer’s and the Guarantor’s performance of or
compliance with this Agreement will be borne by the Issuer and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of FINRA)); (ii) all fees and expenses of compliance with federal securities and
state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), messenger and delivery services and
telephone; (iv) all fees and disbursements of counsel for the Issuer, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Issuer and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).

 

-15-



--------------------------------------------------------------------------------

Each of the Issuer and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuer or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Issuer and the Guarantors, jointly and
severally, will reimburse the Initial Purchasers and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for up to $30,000 of reasonable fees and disbursements
of not more than one counsel, who shall be Cahill Gordon & Reindel LLP or such
other counsel as may be chosen by the Holders of a majority in principal amount
of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared.

SECTION 8. Indemnification.

(a) The Issuer and the Guarantors, jointly and severally, agree to indemnify and
hold harmless (i) each Holder and (ii) each Person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) any Holder (any of the Persons referred to in this clause (ii) being
hereinafter referred to as a “controlling person”) and (iii) the respective
officers, directors, partners, employees, representatives and agents of any
Holder or any controlling person (any Person referred to in clause (i), (ii) or
(iii) may hereinafter be referred to as an “Indemnified Holder”), to the fullest
extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Issuer by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability which the Issuer or any of the Guarantors may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuer or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuer and the
Guarantors in writing; provided, however, that the failure to give such notice
shall

 

-16-



--------------------------------------------------------------------------------

not relieve any of the Issuer or the Guarantors of its obligations pursuant to
this Agreement. Such Indemnified Holder shall have the right to employ its own
counsel in any such action and the fees and expenses of such counsel shall be
paid, as incurred, by the Issuer and the Guarantors (regardless of whether it is
ultimately determined that an Indemnified Holder is not entitled to
indemnification hereunder). The Issuer and the Guarantors shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Issuer and the Guarantors shall be liable for any
settlement of any such action or proceeding effected with the Issuer’s and the
Guarantors’ prior written consent, which consent shall not be withheld
unreasonably, and each of the Issuer and the Guarantors agrees to indemnify and
hold harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Issuer and the Guarantors. The Issuer and the Guarantors
shall not, without the prior written consent of each Indemnified Holder, settle
or compromise or consent to the entry of judgment in or otherwise seek to
terminate any pending or threatened action, claim, litigation or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not any Indemnified Holder is a party thereto), unless such
settlement, compromise, consent or termination includes an unconditional release
of each Indemnified Holder from all liability arising out of such action, claim,
litigation or proceeding.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Issuer, the Guarantors and their
respective directors, officers of the Issuer and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Issuer
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Issuer and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement. In case any action or
proceeding shall be brought against the Issuer, the Guarantors or their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Issuer and
the Guarantors, and the Issuer, the Guarantors, their respective directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Issuer and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the

 

-17-



--------------------------------------------------------------------------------

Issuer and the Guarantors shall be deemed to be equal to the total gross
proceeds to the Issuer and the Guarantors from the Initial Placement), the
amount of Additional Interest which did not become payable as a result of the
filing of the Registration Statement resulting in such losses, claims, damages,
liabilities, judgments actions or expenses, and such Registration Statement, or
if such allocation is not permitted by applicable law, the relative fault of the
Issuer and the Guarantors, on the one hand, and the Holders, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Issuer and the Guarantors on
the one hand and of the Indemnified Holders on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuer or any of the Guarantors, on the
one hand, or the Indemnified Holders, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in the
second paragraph of Section 8(a) hereof, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.

The Issuer, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.

SECTION 9. Rule 144A. Each of the Issuer and the Guarantors hereby agrees with
each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144A under the Securities Act.

 

-18-



--------------------------------------------------------------------------------

SECTION 10. Participation in Underwritten Offerings. No Holder may participate
in any Underwritten Offering hereunder unless such Holder (a) agrees to sell
such Holder’s Transfer Restricted Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.

SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Issuer.

SECTION 12. Miscellaneous.

(a) Remedies. Each of the Issuer and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Issuer and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Issuer nor any of the Guarantors has previously entered into any agreement
granting any registration rights with respect to its securities to any Person.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Issuer’s or
any of the Guarantors’ securities under any agreement in effect on the date
hereof.

(c) Adjustments Affecting the Securities. The Issuer will not take any action,
or permit any change to occur, with respect to the Initial Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Issuer has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Issuer or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders

 

-19-



--------------------------------------------------------------------------------

of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Issuer shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to WRECO, prior to the Closing Date:

33663 Weyerhaeuser Way South

Federal Way, WA 98003

Telecopier No.: (253) 928-2298

Attention: General Counsel

if to TPH or a Guarantor:

PO Box 57088

Irvine, CA 92619

Telecopier No.: (949) 478-8601

Attention: Legal Department

With a copy to:

Gibson, Dunn & Crutcher LLP

3161 Michelson Drive

Irvine, CA 92612-4412

Telecopier No.: (949)475-4774

Attention: Michael Flynn

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and

 

-20-



--------------------------------------------------------------------------------

without the need for an express assignment, subsequent Holders of Transfer
Restricted Securities; provided, however, that this Agreement shall not inure to
the benefit of or be binding upon a successor or assign of a Holder unless and
to the extent such successor or assign acquired Transfer Restricted Securities
from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(l) Joinder Agreement. After consummation of the Transactions (as defined in the
Purchase Agreement), the Issuer agrees to cause TPH to execute and deliver to
the Initial Purchasers a Joinder Agreement on the Closing Date. TPH and WRECO
agree to cause each Additional Guarantor to execute and deliver to the Initial
Purchasers a Joinder Agreement on the date such Additional Guarantor becomes a
Guarantor under the Indenture.

[Signature pages follow]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

WEYERHAEUSER REAL ESTATE COMPANY By:  

/s/ Jeffrey W. Nitta

  Title:   Jeffrey W. Nitta   Name:   Vice President and Treasurer

[Signature Page to Registration Rights Agreement for 2024 Notes]



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.,

Each on behalf of itself and the several Initial

Purchasers named on Schedule I to the Purchase

Agreement

 

CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Matthew Burke

  Name:   Matthew Burke   Title:   Director

 

[Signature Page to Registration Rights Agreement for 2024 Notes]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC. By:  

/s/ Christopher Blum

  Name:   Christopher Blum   Title:   Managing Director By:  

/s/ John Huntington

  Name:   John Huntington   Title:   Director

 

[Signature Page to Registration Rights Agreement for 2024 Notes]



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT

                    , 2014

Reference is hereby made to the Registration Rights Agreement, dated as of
June 13, 2014 (the “Registration Rights Agreement”), by and among Weyerhaeuser
Real Estate Company (the “Issuer”) and the Representatives on behalf of the
several Initial Purchasers concerning registration rights relating to the
Issuer’s 5.875% Senior Notes due 2024 (the “Securities”). Unless otherwise
defined herein, terms defined in the Registration Rights Agreement and used
herein shall have the meanings given them in the Registration Rights Agreement.

1. Joinder. [Each of] the undersigned hereby acknowledges that it has received a
copy of the Registration Rights Agreement and absolutely, unconditionally and
irrevocably acknowledges and agrees with the Initial Purchasers that by its
execution and delivery hereof it shall (i) join and become a party to the
Registration Rights Agreement and be deemed to be [a Guarantor]/[the Issuer]
under the Registration Rights Agreement; (ii) be bound by all covenants,
agreements, representations, warranties and acknowledgements applicable to such
party as set forth in and in accordance with the terms of the Registration
Rights Agreement; and (iii) perform all obligations and duties as required of it
as [a Guarantor]/[the Issuer] in accordance with the Registration Rights
Agreement.

2. Governing Law. This Joinder Agreement and any claim, controversy or dispute
arising under or related to this Joinder Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

3. Counterparts. This Joinder Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

5. Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement as of
the date first written above.

[                     ]

 

By:  

 

  Name:   Title:

 

A-1